department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date contact person identification_number telephone number employer_identification_number uil dear we have considered your ruling_request dated date concerning the tax consequences under internal_revenue_code i r c sec_501 and sec_511 related ta a proposed liquidation of your intellectual_property rights in several ipv4 addresses facts you are recognized as a tax-exempt supporting_organization under sec_501 of the code you are governed by and support the public university system in the state in which you are incorporated you provide research_and_development in the field of telecommunications and internet information_technology your exempt_activities included the initial research_and_development and operation of a non-profit telecommunications network serving your university system later extended to other tax-exempt non-governing affiliates including schools colleges libraries law enforcement non-profit hospitals several decades ago you received a distribution of several million ipv4 addresses which you use as part of your tax-exempt activities these ipv4 addresses were assigned to you to permit you to do your research_and_development work and to develop and build this network to serve the exempt educational and research mission of you and your governing members later extended to other tax-exempt non-governing affiliates your interest in these ipv4 addresses is the intellectual_property rights to use the addresses and assign these rights subject_to restrictions you represented that you have never characterized or used your ipv4 addresses as inventory in any sense and never had reason to reflect these addresses on your balance_sheet or property schedules addresses were and still are distributed to public private and governmental entities and individuals presently the internet corporation for assigned names and numbers icann a non-profit continues to distribute ipv4 addresses globally conducted via regional registries your region is governed by the american registry for internet numbers arin at the time of this distribution and continuing into the present pv4 distribution of ip addresses is you represented that the global supply of ipv4 addresses is finite and the supply of unallocated ipv4 addresses is diminishing due to increased demand for wireless internet communication in response ipv6 addresses are being phased-in to replace ipv4 addresses however ipv6 addresses are not backwards compatible to ipv4 addresses and thus devices with addresses on one version can only communicate with devices with addresses of the same version as such internet service providers who wish to immediately offer customers full functionality must use ipv4 addresses in addition to ipv6 addresses and will need to do so until some unknown future time you represented that of the ipv4 addresses that were distributed to you decades earlier you have several million addresses that you did not use and will not be able to use in your exempt_activities before the migration to ipv6 addresses therefore you propose to liquidate these unused ipv4 addresses you represented that although you would prefer to liquidate all your surplus addresses to a single buyer in a single transaction there are several legal and financial barriers described below that preclude a single-sale transaction any transfer of pv4 address must be approved by arin you represented that the arin review process is detailed and has several requirements one requirement of the arin review process is that the prospective transferee demonstrates to arin that they have a need for up to a month supply of the ipv4 address before arin will approve the transfer all transferees must adhere o arin rules and sign a service agreement with arin to this effect furthermore the transferor will be ineligible to receive any further ipv4 address allocations from arin for a month period after the transfer you represented that you have no intent or interest to acquire any additional pv4 addresses and even if you did the above described transfer restriction would preclude arin from assigning you any additional pv4 addresses in addition to the arin review process you represented that the lack of an established market for the sale of ip addresses is a barrier that makes it impossible to simply list and trade these addresses although information of two notable transfers of ipv4 addresses is publicly available because they were conducted by the united_states bankruptcy court you represented that generally little or no public information is released regarding ipv4 address sales other than limited registration information with arin as such you represented that you will utilize an outside firm that specializes in intellectual_property to locate and negotiate with prospective buyers for the liquidation of your ipv4 addresses and you will not engage in any marketing activity you represented that you will not undertake any_action to improve or develop you interest in the right to use the ipv4 addresses you propose to liquidate all transactions will be kept confidential under non-disclosure agreements rulings requested the ipv4 addresses are not property_held_primarily_for_sale to customers in the ordinary course of a trade_or_business regularly carried on by the taxpayer within the meaning of sec_512 that the income from the disposition of your ipv4 addresses does not constitute unrelated_business_income under sec_512 and is not subject_to unrelated_business_income taxation under sec_511 your disposition of the ipv4 addresses will not adversely affect your current sec_501 exempt status law r c sec_501 generally provides an exemption from federal income_taxation for any organization described in sec_501 r c sec_501 provides in part for the exemption of organizations that are organized and operated exclusively for educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that for an organization to be exempt under sec_501 it must be operated exclusively for one or more of the purposes specified in such section sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for an exempt_purpose only if accomplish gne or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which sec_1_501_c_3_-1 provides in part that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 sec_512 defines unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less allowable deductions directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 excludes from the computation of unrelated_business_taxable_income all gains or iusses from the sale exchange or other_disposition of property other than a stock_in_trade or other_property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year or b property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business revrul_55_449 1955_2_cb_599 holds that the construction and sale of houses by a foundation otherwise exempt under sec_501 over a period of months for the sole purpose of raising funds for the support of a church constituted an unrelated_trade_or_business within the meaning of sec_513 because construction and sale of houses is a business of a kind ordinarily carried on for profit revrul_59_91 1959_1_cb_215 holds that where a taxpayer engages in extensive land development activities such as lot subdivision installation of utilities and paving streets all in order to facilitate the sale and derive the maximum proceeds from the disposition of the property the taxpayer is holding property for sale to customers in the ordinary course of trade_or_business in 143_f2d_468 5th cir the taxpayer owned acres of unimproved land used for grazing purposes to facilitate the sale of land the taxpayer subdivided the land into lots built streets installed storm sewers constructed gas and electric lines and undertook other activities of the kind usually carried out by a real_estate development company each year to lots were sold the court held that taxpayer was holding lots for sale to customers in the regular course of business in 7_tc_198 the taxpayer purchased platted land to use in his nursery business twelve years later the city built streets through the property that made it less useful for his business even though taxpayer made no active sales effort and made no improvements he sold and a half lots in one year the court opined that the sales were essentially made in the nature of a gradual and passive liquidation of an asset and not in the ordinary course of a trade_or_business in maat v riddell 383_us_569 86_sct_1030 the supreme court defined the standard to be applied in determining whether property is held primarily_for_sale_to_customers in the ordinary course of business the court interpreted the word primarily to mean of first importance or principally purpose is dominant by this standard ordinary_income would not result unless a sales in 195_f2d_714 the taxpayer initially purchased land not for resale to customers but throughout the years subdivided the land and resold parcels sporadically primarily as the market dictated the court indicated that the taxpayer engaged in continuous sales and concluded that the property was held primarily_for_sale_to_customers as part of the taxpayer's business the court stated that t here is no fixed formula or rule_of thumb for determining whether property sold by the taxpayer was held by him primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business each case must in the last analysis rest upon its own facts there are a number of helpful factors however to point the way among which are the purposes for which the property was acquired whether for sale or investment and continuity and frequency of sales as opposed to isolated transactions in 60_tc_996 acq in result c b the tax_court held that a taxpayer who purchased parcels and sold parcels of undeveloped land over four years was not engaged in the trade_or_business of buying and selling land for purposes of sec_1221 the taxpayer utilized brokers to aid him in disposing of some of the land however neither the taxpayer nor the brokers ever sought out or solicited prospective buyers or advertised the properties for sale the court analyzed the following factors to determine that the taxpayer was not engaged in the operation of the trade_or_business of buying and selling land the purpose for which the property was acquired the frequency continuity and size of the sales the activities of the owner in the improvement and disposition of the property the extent of improvements made to the property the proximity of sale to purchase and the purpose for which the property was held same in adam and subsequent cases courts have found that no one of these factors is controlling but all are relevant to consider in determining whether the sale of property occurred in the regular course of a taxpayer’s trade_or_business analysis as an organization described under sec_501 you are exempt from federal_income_tax see r c sec_501 to maintain your tax-exempt status under sec_501 you must be operated exclusively for exempt purposes sec_1_501_c_3_-1 you will not be considered as operated exclusively for exempt purposes under sec_501 if you engage in a substantial amount of unrelated business activities sec_1_501_c_3_-1 and e an organization that holds property primarily_for_sale_to_customers in the ordinary course of a trade_or_business within the meaning of sec_512 is considered engaging in an unrelated business activity see also il r c sec_512 here you propose to liquidate your inteliectual property rights in several million ipv4 addresses the primary issue in this ruling is whether the liquidation of your ipv4 addresses will be treated as a sale of property_held_primarily_for_sale to customers in the ordinary course of a trade_or_business within the meaning of sec_512 whether property is held primarily_for_sale_to_customers in the ordinary course of an organization's trade_or_business is a facts and circumstances determination see 195_f2d_714 and 60_tc_996 acq in result c b in 383_us_569 86_sct_1030 the court interpreted the meaning of the word primarily to mean of first importance or principally you represented that you received your right to use several million ipv4 addresses several decades ago for use as part of your exempt_activities your exempt_activities included the initial research_and_development and operation of a non-profit telecommunications network serving your university system later extended to other tax-exempt non-governing affiliates including schools coieges libraries law enforcement non-profit hospitals however you are unable to utilize all your ipv4 addresses in your exempt_activities before the migration to ipv6 addresses therefore you propose to liquidate these unused addresses you represented that you would be inclined to liquidate your surplus ipv4 address to a single buyer in a single transaction however the legal and financial barriers would preclude such a single sale specifically arin restrictions the lack of an established market for ipv4 addresses and the huge volume of ipv4 addresses that you wish to liquidate would in essence preclude a single buyer you also represented that you have never characterized or used your ipv4 addresses as inventory in any sense and never had reason to reflect these addresses on your balance_sheet or property schedules when determining whether a taxpayer is holding property primarily_for_sale_to_customers in the ordinary course of its trade_or_business we consider the frequency continuity and size of sales we also consider the activities undertaken to improve the property the proximity of sale to purchase and the purpose for which the property was held during the taxable_year you have not improved any rights you hold in the ipv4 addresses the proposed sale of your ipv4 addresses is taking place several decades after you acquired them as donations and at all times you held these ipv4 addresses for use in your exempt_activities the long duration you held these ipv4 addresses the lack of tax classification of these addresses as inventory or property and your initial receipt of these addresses as part of your exempt_activities all indicate that you were not holding the property primarily_for_sale_to_customers in the ordinary course of its trade_or_business in both of these cases the taxpayers’ efforts your facts are distinguishable from those in revrul_55_449 supra in which a foundation constructed and sold houses over a period of months for the sole purpose of raising funds to support a church they are also distinguishable from the facts in 143_f2d_468 5th cir in which a taxpayer subdivided and developed property for the purpose of selling the property then sold lots in acquiring and developing the properties for sale suggested that they were holding the property primarily_for_sale_to_customers in the ordinary course of a trade_or_business in contrast your activities are similar to the taxpayer's activities in 7_tc_198 in which the court held that the taxpayer's activities were in the nature of a gradual and passive liquidation of an asset the liquidation of your ipv4 address is governed by a third-party arin whose approval is required and precludes you from selling your ipv4 addresses on terms solely of your choosing your ipv4 addresses were received by you for use in your exempt_activities and held for several decades you have no plans to develop or improve these rights you will utilize an outside firm specializing in intellectual_property to locate and negotiate with prospective buyers you will not engage in any marketing activity and you will not acquire any additional ipv4 addresses after the liquidation accordingly based on your representations under the primary purpose test of 383_us_569 86_sct_1030 and the facts_and_circumstances_test of 60_tc_996 acq in result c b we conclude that you do not hold your interests in ipv4 addresses primarily_for_sale_to_customers in the ordinary course of a trade_or_business therefore your liquidation of ipv4 addresses will not generate unrelated_business_taxable_income under sec_511 and sec_512 and will not adversely affect your exempt status under sec_501 conclusion your ipv4 addresses are not property_held_primarily_for_sale to customers in the ordinary course of a trade_or_business regularly carried on by the taxpayer within the meaning of sec_512 the income from the disposition of your ipv4 addresses does not constitute unrelated business income under sec_512 and is not subject_to unrelated_business_income taxation under sec_511 your disposition of the ipv4 addresses will not adversely affect your current sec_501 exempt status thus ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and teleprione number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely theodore r lieber manager exempt_organizations technical group enclosure notice
